DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Note
This application has been evaluated in terms of its patent eligibility using the latest USPTO guidance regarding 35 USC § 101, and the Examiner has determined that the claims are not patent eligible under the existing guidelines stated in MPEP § 2106.  The Applicant is strongly advised to contact the Examiner for an interview regarding this rejection at which time the Examiner will assist and advise Applicant regarding claim construction that may or may not become patent eligible under existing guidelines.  The Examiner further notes that claims 9-16 have been determined as patent eligible.  More details are below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6-8, and 17-19  rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more (see MPEP 2106). 

Regarding Step 2A, prong 1 of the MPEP § 2106:  Claim 1 presents the following steps which under a broadest reasonable interpretation of the claimed invention, constitute an abstract idea and recite a mental processes:
1) receiving the reflected pulse signal at an input of a phase shifter;
2) generating a demodulated signal by the phase shifter applying a phase shift to the reflected pulse signal,
3) wherein the phase shift is a function of the first frequency ramp value; and
4) processing the demodulated signal to obtain at least one compressed pulse signal.
The “receiving the reflected pulse…” can be interpreted as receiving a data table which delineates a time received signal complete with in phase (I) and out of phase (Q) signals. The “at a phase shifter” can be a completely digital function that shifts the I / Q data in phase.  This reception can reasonably be performed by a generic computer.  The “generating a demodulated signal… ” can reasonably be performed by a generic computer using stored data in a computer memory and computer processing to generate a third quantity, the “demodulated signal.”  The incoming signals FM ramp can be calculated using computer processing, the FM ramp can be identified, the phase shifting can be determined based on the FM ramp calculations, and the demodulated signal can be calculated.  
The preamble of the claim states “A method of demodulating a reflected pulse signal having a first frequency ramp value, the method comprising”.  This step represents a minor pre-processing which could represent a generic digital representations of an FM ramped signal.  Finally, the “to obtain at least one compressed pulse signal” is merely the final computational that can also be performed using a generic computer.  The calculated data is not used in any significant post-processing activity.  

Regarding Step 2B of the MPEP § 2106:  Claim 1 does not recite additional elements, taken individually and in combination, that result in the claim as a whole, amounting to significantly more than the exception. As stated above, the steps listed 1-4 contain an abstract process that can be completely performed by a generic computer.  The claims require an input and output which do not represent significant pre-processing or post-processing activity.  Claims 1 and 17, as a whole, looking at the additional elements individually and in combination, merely requires an expression of a mathematical concept and performing mathematical calculations using a generic computer (see MPEP 2106.04).  As such claim 1 does not integrate the abstract idea into a practical application. 
Regarding claims 2, 6-8, and 18-19, these claims are dependent on claims 1 and 17.  These claims contain elements which variously expand on the abstract mathematical calculations listed above, and when taken both individually and in combination, are directed to the judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more. 
These additional limitations can be performed by a student with pen and paper using basic mathematic.  As such, claims 2-7 as a whole, looking at the additional elements individually and in combination, merely requires an expression of a mathematical concept and performing mathematical calculations, with or without a simple calculator (see MPEP 2106.04(a)(2)).  As such claims 2 - 7 do not integrate the abstract idea into a practical application. 
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 3 – 5, 9, 11 – 13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinghorn, A. U. S. Patent Application Publication 2006/0061505 (“Kinghorn”).
Regarding claim 1, Kinghorn teaches:
A method of demodulating a reflected pulse signal having a first frequency ramp value, the method comprising: (Kinghorn, figure 3, paragraph 0060, “[0060] Before describing FIG. 3, it is to be noted that frequency can be thought of in terms of phase shifting as frequency is simply a rate of change of phase. This is relevant to the operation of the device in FIG. 3. As a result of frequency being considered in terms of rate of change of phase, the linear frequency ramps required for stretch radar may be simple quadratic phase profiles.”; a radar device that uses a phase shifter to generate a linear FM ramp in a stretch radar because linear phase shifting a signal is mathematically equivalent to a linear FM ramped signal).
receiving the reflected pulse signal at an input of a phase shifter; (Kinghorn, figure 6, paragraph 0064-0076, “[0064] The LO output signal 48 is also passed to a mixer 58 where it is mixed with an incoming radar pulse 60 from a radar antenna (not shown). [0073] FIGS. 4 to 6 illustrate different implementations of the local oscillator signal and a third alternative embodiment where a received pulse from the antenna can go directly through a phase shifter 94 before the mixer 96 as shown in figure 6, or as part of the mixer as shown as signal 48 prior to the mixer 58 of figure 3).
generating a demodulated signal by the phase shifter applying a phase shift to the reflected pulse signal, (Kinghorn, paragraph 0064-0076, “[0064] The mixer 58 produces a (downconverted) pulse 62 which has the LO signal 48 subtracted from it. The pulse 62 is then passed to a receiver 64. The receiver 64 provides an output signal 66 which fed to an analogue-to-digital converter (ADC) 68.  [0076] As with the FIG. 5 implementation, the phase shifter 94 is in the antenna path and the phase shift applied is opposite to that of the phase shift applied by phase shifter 88 in the transmission path.”; the received signal is phase shifted by phase shifter 94, and then mixed at 96 with a local oscillator signal 84 to produce downconverted signal 98, which then proceeds to the amplifier 64 and ADC 68 of figure 3).
wherein the phase shift is a function of the first frequency ramp value; and (Kinghorn, paragraph 0052-0060, “[0060] Before describing FIG. 3, it is to be noted that frequency can be thought of in terms of phase shifting as frequency is simply a rate of change of phase. … As a result of frequency being considered in terms of rate of change of phase, the linear frequency ramps required for stretch radar may be simple quadratic phase profiles.”; that the phase shifter uses a quadratic function to stretch the phase of the signal, which is generates a linear frequency ramp for a signal. Paragraph 0052-0059 explicitly describe the mathematics of the quadratic relationship between the phase shifter and the frequency ramp).
processing the demodulated signal to obtain at least one compressed pulse signal. (Kinghorn, paragraph 0065, “[0065] A reflected or returned pulse (not shown) from an the downconverted signal 62 is amplified and then sent to an ADC 68 for digital conversion).
Regarding claim 3, Kinghorn teaches:
The method of claim 1, further comprising: delaying application of the phase shift to the reflected pulse signal a predetermined amount of time after transmission of a transmitted pulse signal, (Kinghorn, paragraph 0008-0019, and 0055, “[0008] In accordance with one aspect of the present invention, there is provided a method of obtaining high range resolution in a radar system, the method comprising the steps of:- a)… b)… [0011] c) transmitting the modulated radar pulse; [0012] d) receiving a radar pulse; [0013] e) modulating the received radar pulse; and… [0015] characterized is that step b) comprises applying a time-dependent phase shift, changed at discrete time intervals, to the radar pulse at substantially the radar transmission frequency, and step e) comprises applying a time-dependent phase shift, changed at discrete time intervals, to the received radar pulse at substantially the radar transmission frequency; [0055] The frequency generator 30 provides an output signal cos(.omega.0t). The first phase shifter 32 is connected to a second phase shifter 34 via a delay line 36. The delay line 36 produces a delay, T, which represents the delay to point target within range swathe.”; that the ramped pulses are subsequently generated at a discrete time interval for transmission and reception, that the received pulse is delayed at an “expected time” for the relevant range. Examiner’s note - this common practice is also known in the art as “range gating”).
wherein the reflected pulse signal is a reflection of the transmitted pulse signal. (Kinghorn, paragraph 0065, “[0065] In operation, the upconverted pulse 56 is transmitted to a scene (not shown) by a transmitter (also not shown). A reflected or returned pulse that the received wave is a reflected wave from the transmitted wave).
Regarding claim 4, Kinghorn teaches The method of claim 3, wherein the transmitted pulse signal comprises a linear frequency modulated (FM) pulse modulated signal modulated with a first linear FM value. (Kinghorn, figure 3, paragraph 0060-0062, “[0060] Before describing FIG. 3, it is to be noted that frequency can be thought of in terms of phase shifting as frequency is simply a rate of change of phase. This is relevant to the operation of the device in FIG. 3. As a result of frequency being considered in terms of rate of change of phase, the linear frequency ramps required for stretch radar may be simple quadratic phase profiles. [0062] The phase shifter 42 is connected to a radar RF reference oscillator 46 and provides a local oscillator (LO) output signal 48 which is passed to a mixer 50 where it is mixed with a pulse 52 from a radar pulse generator 54. The mixer 50 produces a phase shifted (upconverted) pulse 56 which is passed to a radar transmitter (not shown).”; a radar device that uses a phase shifter to generate a linear FM ramped pulse in a stretch radar).
Regarding claim 5, Kinghorn teaches The method of claim 4, wherein applying the phase shift to the reflected pulse signal comprises: applying a phase shift as a function of the first linear FM value. (Kinghorn, paragraph 0052-0060, “[0060] Before describing FIG. 3, it is to be noted that frequency can be thought of in terms of phase shifting as frequency is simply a rate of change of phase. … As a result of frequency being considered in terms of rate of change of phase, the linear frequency ramps required for stretch radar may be simple quadratic phase profiles.”; that the phase shifter uses a quadratic function to stretch the phase of the signal, which is generates a linear frequency ramp for a signal. Paragraph 0052-0059 explicitly describe the mathematics of the quadratic relationship between the phase shifter and the frequency ramp with a slope k).
Regarding claim 9, Kinghorn teaches:
A method of signal processing, comprising: transmitting a first pulse signal having a first frequency ramp value; (Kinghorn, figure 3, paragraph 0060-0062, “[0060] Before a radar device that uses a phase shifter to generate a linear FM ramp in a stretch radar because linear phase shifting a signal is mathematically equivalent to a linear FM ramped signal; the generated FM ramp is then transmitted).
receiving a second pulse signal at an input of a phase shifter, the second pulse signal being a function of the first pulse signal after being reflected off of one or more reflecting features; (Kinghorn, figure 6, paragraph 0064 and 0076, “[0064] The LO output signal 48 is also passed to a mixer 58 where it is mixed with an incoming radar pulse 60 from a radar antenna (not shown). [0073] FIGS. 4 to 6 illustrate different implementations of the local oscillator signal and phase shifting for both transmission and receiving. [0076] In a third alternative implementation as shown in FIG. 6 and designated 110, … On the incoming path, signal 92 received from the antenna (not shown) is applied to phase shifter 94 prior to being mixed with the LO signal in mixer 96 to produce the received signal 98 which is subsequently processed.”; a third alternative embodiment where a received pulse from the antenna can go directly through a phase shifter 94 before the mixer 96 as shown in figure 6, or as part of the mixer as shown as signal 48 prior to the mixer 58 of figure 3).
generating a demodulated signal by the phase shifter applying a phase shift to the second pulse signal, (Kinghorn, paragraph 0064 and 0076, “[0064] The mixer 58 produces a (downconverted) pulse 62 which has the LO signal 48 subtracted from it. The pulse 62 is then passed to a receiver 64. The receiver 64 provides an output signal 66 which fed to an analogue-to-digital converter (ADC) 68.  [0076] As with the FIG. 5 implementation, the phase shifter 94 is in the antenna path and the phase shift applied is the received signal is phase shifted by phase shifter 94, and then mixed at 96 with a local oscillator signal 84 to produce downconverted signal 98, which then proceeds to the amplifier 64 and ADC 68 of figure 3).
wherein the applied phase shift is a function of the first frequency ramp value; and (Kinghorn, paragraph 0060 and 0052-0059, “[0060] Before describing FIG. 3, it is to be noted that frequency can be thought of in terms of phase shifting as frequency is simply a rate of change of phase. … As a result of frequency being considered in terms of rate of change of phase, the linear frequency ramps required for stretch radar may be simple quadratic phase profiles.”; that the phase shifter uses a quadratic function to stretch the phase of the signal, which is generates a linear frequency ramp for a signal. Paragraph 0052-0059 explicitly describe the mathematics of the quadratic relationship between the phase shifter and the frequency ramp).
processing the demodulated signal to obtain at least one compressed pulse signal. (Kinghorn, paragraph 0065, “[0065] A reflected or returned pulse (not shown) from an object (not shown) in the scene is received at the antenna (also not shown) and the pulse 60 from the antenna is downconverted in mixer 58 to provide pulse 62, pulse 62 being processed to provide the required range information of the object in the scene.”; the downconverted signal 62 is amplified and then sent to an ADC 68 for digital conversion).
Regarding claim 11, Kinghorn teaches The method of claim 9, further comprising: delaying application of the phase shift to the second pulse signal a predetermined amount of time after transmitting the first pulse signal. (Kinghorn, paragraph 0008-0019, and 0055, “[0008] In accordance with one aspect of the present invention, there is provided a method of obtaining high range resolution in a radar system, the method comprising the steps of:- a)… b)… [0011] c) transmitting the modulated radar pulse; [0012] d) receiving a radar pulse; [0013] e) modulating the received radar pulse; and… [0015] characterized is that step b) comprises applying a time-dependent phase shift, changed at discrete time intervals, to the radar pulse at substantially the radar transmission frequency, and step e) comprises that the ramped pulses are subsequently generated at a discrete time interval for transmission and reception, that the received pulse is delayed at an “expected time” for the relevant range. Examiner’s note - this common practice is also known in the art as “range gating”).
Regarding claim 12, Kinghorn teaches The method of claim 11, wherein the transmitted pulse signal comprises a linear frequency modulated (FM) pulse modulated signal modulated with a first linear FM value. (Kinghorn, figure 3, paragraph 0060-0062, “[0060] Before describing FIG. 3, it is to be noted that frequency can be thought of in terms of phase shifting as frequency is simply a rate of change of phase. This is relevant to the operation of the device in FIG. 3. As a result of frequency being considered in terms of rate of change of phase, the linear frequency ramps required for stretch radar may be simple quadratic phase profiles. [0062] The phase shifter 42 is connected to a radar RF reference oscillator 46 and provides a local oscillator (LO) output signal 48 which is passed to a mixer 50 where it is mixed with a pulse 52 from a radar pulse generator 54. The mixer 50 produces a phase shifted (upconverted) pulse 56 which is passed to a radar transmitter (not shown).”; a radar device that uses a phase shifter to generate a linear FM ramped pulse in a stretch radar).
Regarding claim 13, Kinghorn teaches The method of claim 12, wherein applying the phase shift to the reflected pulse signal comprises: applying a phase shift as a function of the first linear FM value. (Kinghorn, paragraph 0052-0060, “[0060] Before describing FIG. 3, it is to be noted that frequency can be thought of in terms of phase shifting as frequency is simply a rate of change of phase. … As a result of frequency being considered in terms of rate of change of phase, the linear frequency ramps required for stretch radar may be simple quadratic phase profiles.”; that the phase shifter uses a quadratic function to stretch the phase of the signal, which is generates a linear frequency ramp for a signal. Paragraph 0052-0059 explicitly describe the mathematics of the quadratic relationship between the phase shifter and the frequency ramp with a slope k).
Regarding claim 17, Kinghorn teaches:
An apparatus for demodulating a linear frequency modulated (FM) pulse modulated input signal modulated with a first linear FM value, the apparatus comprising:  (Kinghorn, figure 3, paragraph 0060-0062, “[0060] Before describing FIG. 3, it is to be noted that frequency can be thought of in terms of phase shifting as frequency is simply a rate of change of phase. This is relevant to the operation of the device in FIG. 3. As a result of frequency being considered in terms of rate of change of phase, the linear frequency ramps required for stretch radar may be simple quadratic phase profiles. [0062] The mixer 50 produces a phase shifted (upconverted) pulse 56 which is passed to a radar transmitter (not shown).”; a radar device that uses a phase shifter to generate a linear FM ramp in a stretch radar because linear phase shifting a signal is mathematically equivalent to a linear FM ramped signal; the generated FM ramp is then transmitted).
a quadratic phase (QP) command generator configured to generate and output a digital phase command signal and  (Kinghorn, paragraph 0066, “[0066] It will readily be understood that a fixed frequency transmit pulse 52 is combined with a phase shifted signal 48 derived from a MMIC phase shifter 42 which is driven by circuit 44 to predetermined phase profile, for example, a quadratic phase profile. Substantially the same signal 48 is used to deramp the received pulse. The resulting signal is then processed in the normal way.”; the mathematical relationship between a constant frequency signal and a phase shifted frequency is quadratic in nature. Paragraph 0052-0059 explicitly describe the mathematics of the quadratic relationship between the phase shifter and the frequency ramp).
a phase shifter configured to receive the input signal and the digital phase command signal, (Kinghorn, figure 6, paragraph 0064-0076, “[0064] The LO output a third alternative embodiment where a received pulse from the antenna can go directly through a phase shifter 94 before the mixer 96 as shown in figure 6, or as part of the mixer as shown as signal 48 prior to the mixer 58 of figure 3).
wherein the phase shifter applies a phase shift to the input signal as a function of the phase command signal and  (Kinghorn, paragraph 0052-0060, “[0060] Before describing FIG. 3, it is to be noted that frequency can be thought of in terms of phase shifting as frequency is simply a rate of change of phase. … As a result of frequency being considered in terms of rate of change of phase, the linear frequency ramps required for stretch radar may be simple quadratic phase profiles.”; that the phase shifter uses a quadratic function to stretch the phase of the signal, which is generates a linear frequency ramp for a signal. Paragraph 0052-0059 explicitly describe the mathematics of the quadratic relationship between the phase shifter and the frequency ramp).
Regarding claim 18, Kinghorn teaches The apparatus of claim 17, wherein the phase shifter is configured to phase shift the input signal as a function of the first linear FM value. (Kinghorn, figure 3, paragraph 0060-0062, “[0060] Before describing FIG. 3, it is to be noted that frequency can be thought of in terms of phase shifting as frequency is simply a rate of change of phase. This is relevant to the operation of the device in FIG. 3. As a result of frequency being considered in terms of rate of change of phase, the linear frequency ramps required for stretch radar may be simple quadratic phase profiles. [0062] The phase shifter 42 is connected to a radar RF reference oscillator 46 and provides a local oscillator (LO) output signal 48 which is passed to a mixer 50 where it is mixed with a pulse 52 from a a radar device that uses a phase shifter to generate a linear FM ramped pulse in a stretch radar).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 6 – 8 and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kinghorn in view of Atherton, A. U. S. Patent Application Publication 2008/0159370 (“Atherton”).
Regarding claim 6, Kinghorn teaches the method of claim 1.
Kinghorn teaches further comprising: controlling the phase shift applied to the reflected pulse signal (Kinghorn, paragraph 0062, “[0062] Turning now to FIG. 3, a device 40 for implementing stretch radar is shown. The device 40 comprises a MMIC phase shifter 42 which is driven by a field programmable gate array (FPGA) drive circuit 44. The FPGA drive circuit 44 produces a synthesized sequence which drives the phase shifter 42.”; that a discrete digital chip can generate a phase shifter 42 to create a linear ramped FM modulated wave).
Kinghorn does not explicitly teach by operation of a digital frequency controller and a digital phase accumulator coupled to the phase shifter..
Atherton teaches by operation of a digital frequency controller and a digital phase accumulator coupled to the phase shifter. (Atherton, paragraph 0032-0036, “[0032] As embodied herein and depicted in FIG. 5, a block diagram of the DDS equalizer (DDS/EQ) 10 in accordance with one embodiment of the present invention is shown. DDS/EQ 10 includes a frequency command register 12 coupled in series to a phase accumulator 14.  [0036] The arrangement depicted in FIG. 5 may be employed in any number of applications including, but not limited to, agile LO frequency synthesis, programmable clock generators, FM chirp sources for radar and scanning systems, automotive radar systems,”; that a DDS can comprise a digital frequency controller and a phase accumulator; that the output analog, phase shifted signal can be used as an local oscillator signal for radar and automotive radar systems).
In view of the teachings of Atherton it would have been obvious for a person of ordinary skill in the art to apply the teachings of Atherton to Kinghorn  at the time the application was filed in order to generate an RF waveform using a direct digital syntheses technique (paragraph 0004-0005).
Regarding claim 7, Kinghorn teaches the method of claim 1.
Kinghorn teaches further comprising: controlling the phase shift applied to the reflected pulse signal  (Kinghorn, paragraph 0064 and 0076, “[0064] The mixer 58 produces a (downconverted) pulse 62 which has the LO signal 48 subtracted from it. The pulse 62 is then passed to a receiver 64. The receiver 64 provides an output signal 66 which fed to an analogue-to-digital converter (ADC) 68.  [0076] As with the FIG. 5 implementation, the phase shifter 94 is in the antenna path and the phase shift applied is opposite to that of the phase shift applied by phase shifter 88 in the transmission path.”; that the phase shifted signal can be applied to both the transmitter and to the receiver via a time delay).
Kinghorn does not explicitly teach by operation of a memory coupled to the phase shifter, wherein the memory comprises an array of phase commands stored therein..
Atherton teaches by operation of a memory coupled to the phase shifter, wherein the memory comprises an array of phase commands stored therein. (Atherton, paragraph 0032-0033, “[0032] The phase accumulator 14 provides a free-running signal, in accordance with the frequency tuning word, that continuously increments with each system clock signal applied thereto. Phase that the DDS comprises a digital method of creating a ramped, phase shifted, FM modulation that can be applied to a circuit such as a transmitter and receiving mixer).
In view of the teachings of Atherton it would have been obvious for a person of ordinary skill in the art to apply the teachings of Atherton to Kinghorn  at the time the application was filed in order to generate an RF waveform using a direct digital syntheses technique (paragraph 0004-0005).
Regarding claim 8, Kinghorn, as modified by Atherton, teaches the method of claim 7.
Atherton further teaches further comprising: accessing the phase commands from the memory as a function of time. (Atherton, paragraph 0032, “[0032] The phase accumulator 14 provides a free-running signal, in accordance with the frequency tuning word, that continuously increments with each system clock signal applied thereto. Phase accumulator 14 is coupled to phase-to-amplitude converter 16.”; that the look up table values are applied to the phase shifted signal in continuous increments according to a system clock (i.e. accessing phase commands as a function of time)).
In view of the teachings of Atherton it would have been obvious for a person of ordinary skill in the art to apply the teachings of Atherton to Kinghorn  at the time the application was filed in order to generate an RF waveform using a direct digital syntheses technique (paragraph 0004-0005).
Regarding claim 14, Kinghorn teaches the method of claim 9.
Kinghorn teaches further comprising: controlling the phase shift applied to the second pulse signal (Kinghorn, paragraph 0062, “[0062] Turning now to FIG. 3, a device 40 for implementing stretch radar is shown. The device 40 comprises a MMIC phase shifter 42 which is driven by a field programmable gate array (FPGA) drive circuit 44. The FPGA drive circuit 44 produces a synthesized that a discrete digital chip can generate a phase shifter 42 to create a linear ramped FM modulated wave).
Kinghorn does not explicitly teach by operation of a digital frequency controller and a digital phase accumulator coupled to the phase shifter..
Atherton teaches by operation of a digital frequency controller and a digital phase accumulator coupled to the phase shifter. (Atherton, paragraph 0032-0036, “[0032] As embodied herein and depicted in FIG. 5, a block diagram of the DDS equalizer (DDS/EQ) 10 in accordance with one embodiment of the present invention is shown. DDS/EQ 10 includes a frequency command register 12 coupled in series to a phase accumulator 14.  [0036] The arrangement depicted in FIG. 5 may be employed in any number of applications including, but not limited to, agile LO frequency synthesis, programmable clock generators, FM chirp sources for radar and scanning systems, automotive radar systems,”; that a DDS can comprise a digital frequency controller and a phase accumulator; that the output analog, phase shifted signal can be used as an local oscillator signal for radar and automotive radar systems).
In view of the teachings of Atherton it would have been obvious for a person of ordinary skill in the art to apply the teachings of Atherton to Kinghorn  at the time the application was filed in order to generate an RF waveform using a direct digital syntheses technique (paragraph 0004-0005).
Regarding claim 15, Kinghorn teaches the method of claim 9.
Kinghorn teaches further comprising: controlling the phase shift applied to the second pulse signal  (Kinghorn, paragraph 0064 and 0076, “[0064] The mixer 58 produces a (downconverted) pulse 62 which has the LO signal 48 subtracted from it. The pulse 62 is then passed to a receiver 64. The receiver 64 provides an output signal 66 which fed to an analogue-to-digital converter (ADC) 68.  [0076] As with the FIG. 5 implementation, the phase shifter 94 is in the antenna path and the phase shift applied is opposite to that of the phase shift applied by phase shifter 88 in the transmission path.”; that the phase shifted signal can be applied to both the transmitter and to the receiver via a time delay).
Kinghorn does not explicitly teach by operation of a memory coupled to the phase shifter, wherein the memory comprises an array of phase commands stored therein..
Atherton teaches by operation of a memory coupled to the phase shifter, wherein the memory comprises an array of phase commands stored therein. (Atherton, paragraph 0032-0033, “[0032] The phase accumulator 14 provides a free-running signal, in accordance with the frequency tuning word, that continuously increments with each system clock signal applied thereto. Phase accumulator 14 is coupled to phase-to-amplitude converter 16. [0033] The phase-to-amplitude converter 16 is a look-up-table (LUT) and includes data corresponding to the amplitude of the cosine wave as a function of advancing phase. Each memory location includes an amplitude value that corresponds to a phase value. Therefore, as each phase value generated by phase accumulator 14 is presented to LUT 16, a digital amplitude corresponding to the phase is retrieved. Thus, the sequence of digital words read from LUT 16 corresponds to the advancing phase of a cosine wave”; that the DDS comprises a digital method of creating a ramped, phase shifted, FM modulation that can be applied to a circuit such as a transmitter and receiving mixer).
In view of the teachings of Atherton it would have been obvious for a person of ordinary skill in the art to apply the teachings of Atherton to Kinghorn  at the time the application was filed in order to generate an RF waveform using a direct digital syntheses technique (paragraph 0004-0005).
Regarding claim 16, Kinghorn, as modified by Atherton, teaches the method of claim 15.
Atherton further teaches further comprising: accessing the phase commands from the memory as a function of time. (Atherton, paragraph 0032, “[0032] The phase accumulator 14 provides a free-running signal, in accordance with the frequency tuning word, that continuously increments with each system clock signal applied thereto. Phase accumulator 14 is coupled to phase-to-amplitude converter 16.”; that the look up table values are applied to the phase shifted signal in continuous increments according to a system clock (i.e. accessing phase commands as a function of time)).
In view of the teachings of Atherton it would have been obvious for a person of ordinary skill in the art to apply the teachings of Atherton to Kinghorn  at the time the application was filed in order to generate an RF waveform using a direct digital syntheses technique (paragraph 0004-0005).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648